Exhibit 10.2.2

FORM OF

EXECUTIVE BONUS AGREEMENT

(All Other Participants)

 

THIS EXECUTIVE BONUS AGREEMENT (this “Agreement”) by and between Connecture,
Inc., a Delaware corporation (the “Company”), and _______________ (“Executive”)
is entered into this ___ day of _____, 2017.

 

In consideration of Executive’s continued employment with the Company and to
induce Executive to remain with the Company and to enhance the value of the
Company’s capital stock, the parties hereto agree as follows:

 

1.

Continued Employment; At-Will Status. Nothing contained in this Agreement shall
alter or otherwise change Executive’s status as a current “at-will” employee of
the Company, which may be terminated at any time with or without notice with or
without cause.

2.

Retention Bonus.  Within ten (10) business days following the earlier of (a) the
closing of a Change in Control or (b) July 17, 2022, Executive will receive a
lump sum bonus (a “Retention Bonus”) equal to $__________ (the “Retention
Amount”), subject in each case to Executive’s continued employment with the
Company through the date such Retention Bonus is paid.  If the Retention Bonus
is payable to Executive by operation of clause (a) in the preceding sentence the
Retention Bonus shall be paid in cash and if payable by operation of clause (b)
in the preceding sentence the Retention Bonus shall be paid to Executive in
whole shares of Company Common Stock, calculated by dividing the Retention
Amount by the closing price of a share of Company Common Stock on the relevant
stock exchange upon which the Company Common Stock is traded as of the payment
date or, if the Company Common Stock is not traded on an exchange as of such
date, the fair market value of a share of Company Common Stock as determined by
the Board, in each case rounded down to the nearest whole share.  The Retention
Bonus will be subject to applicable withholdings and taxes, which shall be
remitted to the Company by Executive.

3.

Contingent Bonus.  If the amount paid by the Company’s successor or acquiror in
a Change in Control that occurs on or prior to July 17, 2022 results in a
payment of $_____ per Company Common Share (inclusive of any escrow, holdback or
similar arrangement, but exclusive of any earn-out or similar arrangement),
Executive will receive a lump sum cash bonus (the “Contingent Bonus”) equal to
$______, subject to Executive’s continued employment with the Company through
the date such Contingent Bonus is paid.  The Contingent Bonus will be paid
within ten (10) business days following the closing of the Change in Control and
is subject to applicable withholdings and taxes.

4.

Definitions.   For purposes herein, “Change in Control” shall have the meaning
ascribed to such term in the Company’s 2014 Equity Incentive Plan, as
amended.  Notwithstanding the foregoing, a Change in Control will not be deemed
to occur hereunder unless such transaction qualifies as a change of control
event under 26 C.F.R. 1.409A-3(i)(5)(v) or (vii).

5.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties relating to the subject matter hereof, and supersedes all other
agreements between the parties regarding this subject matter.  

 

6.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but both of which shall together be
considered one and the same agreement.

 

 

--------------------------------------------------------------------------------

Exhibit 10.2.2

7.

Governing Law.  This Agreement shall be subject to the internal laws of the
State of Delaware, without regard to any of its conflict of law rules.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

CONNECTURE, INC.EXECUTIVE

 

 

_________________________________________________

Name:Name:

Title:Date:

Date

 